Citation Nr: 0200870	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  00-23 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Amyotrophic Lateral 
Sclerosis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from April 1985 to March 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim of service 
connection for Amyotrophic Lateral Sclerosis.  The veteran 
perfected a timely appeal of this determination.

The veteran elected to have a video-conference hearing in 
lieu of an in-person hearing in conjunction with this appeal.  
The video-conference hearing was held on December 6, 2001, 
before the undersigned, who is a Member of the Board and who 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 2001).  
The transcript of the hearing is in the file.

The Board further notes that in view of the RO's decision to 
award the veteran disability compensation for Amyotrophic 
Lateral Sclerosis, the issue of entitlement to service 
connection for the same has been rendered moot and is, 
therefore, subject to dismissal as discussed below.


FINDINGS OF FACT

1.  By a rating decision, dated on December 14, 2001, the RO 
granted the veteran's claim of entitlement to service 
connection for Amyotrophic Lateral Sclerosis, and assigned a 
100 percent schedular disability evaluation.

2.  There is no longer a controversy regarding the benefit 
sought as to the issue of entitlement to service connection 
for Amyotrophic Lateral Sclerosis, as the RO's decision to 
award disability compensation for the same resolves this 
issue.



CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of entitlement to service connection 
for Amyotrophic Lateral Sclerosis.  38 U.S.C.A. §§ 511, 7104, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 20.101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board of Veterans' Appeals may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105.

In this context, the Board observes that the RO granted 
entitlement to service connection for Amyotrophic Lateral 
Sclerosis in a rating decision, dated on December 14, 2001, 
and assigned a 100 percent schedular evaluation.  As a 
result, the RO's decision awarding an initial disability 
evaluation of 100 percent following the grant of service 
connection has fully resolved, and thus has rendered moot, 
the administrative claim on appeal to the Board.  Therefore, 
having resolved the veteran's claim in his favor, there is no 
longer a question or controversy remaining with respect to 
entitlement to disability compensation on the basis of 
service connection for Amyotrophic Lateral Sclerosis.  
38 C.F.R. § 3.4 (2001).  Nor are any exceptions to the 
mootness doctrine present because the relief sought on 
appeal, the initial award of service connection, has been 
accomplished without the need for action by the Board.  See, 
e.g., Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins 
v. Brown, 365, 367-68 (1995).  38 U.S.C.A. §§ 511, 7104, 
7105; 38 C.F.R. § 20.101.  Accordingly, the appeal is 
dismissed.


ORDER

The appeal of entitlement to service connection for 
Amyotrophic Lateral Sclerosis is dismissed.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

